ORDER
PER CURIAM.
Mother appeals the judgments of the Circuit Court of Cape Girardeau County, Juvenile Division, terminating her parental rights with respect to her two minor children, N.L.W. and C.L.W. Mother argues the juvenile court erred in (1) terminating under Section 211.447.4(2), RSMo 2000, because insufficient evidence was presented to support a finding by clear, cogent, and convincing evidence that grounds for termination existed; (2) finding the conditions of a potentially harmful nature continued to exist because “the perpetrator of the sexual abuse to one of the minor children is incarcerated and no longer in the household”; and (3) terminating pursuant to Section 211.447, subsections 5 and 6, RSMo 2000, because it was not in the best interest of the children.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).